PER CURIAM:
Claimant, an inmate at the Mount Olive Correctional Complex, a facility of the respondent, brought this claim to recover the value of certain personal property items that he alleges were lost by the respondent. The Court is of the opinion to make an award in this claim for the reasons more folly stated below.
Claimant testified via telephone conference call at the hearing of this matter on May 7, 2009. The claimant stated that his property was lost when he was transferred from St. Mary’s Correctional Center to the Mount Olive Correctional Complex on March 21, 2008. The claimant alleges that the following items were misplaced: 1) one pair of shower shoes; 2) six pairs of Hanes briefs; 3) seven pairs of socks; 4) one thermal shirt; and 5) one thermal pant. Claimant asserts that he purchased these items while he was incarcerated at the Huttonsville Correctional Institution approximately two and a half years ago, and he had not used some of the items at the time that they were lost. After the hearing, the claimant submitted the “Huttonsville Correctional Institution Property Menu” indicating that the lost items were valued at $113.65.
Respondent admits liability in this matter.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate.
The Court finds that the respondent is responsible for the property that was misplaced during the claimant’s transfer between facilities. Accordingly, the Court makes an award to the claimant herein in the amount of $ 113.65.
Award of $113.65.